Title: To Alexander Hamilton from Jacob Mark and Company, [11 December 1794]
From: Jacob Mark and Company
To: Hamilton, Alexander


[New York, December 11, 1794]
Sir,
The Directors of the Mine commonly called Schuylers Copper Mine take the liberty of informing the Secretary of the Treasury that they have raised sufficient bar to enter into Contract for the delivery of 50 Tons Refined Copper by the last of May next.

If you have not already orderd the Quantity which is required for the Mint we beg to be favoured with the preference of your Commands. Your answer will oblige us.
Your sincere friends & Obedient Humble sers.
Jacob Marks Co.
